Citation Nr: 1227136	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for chronic obstructive pulmonary disease (COPD) with alpha-1 antitrypsin deficiency (claimed as alpha-1), was denied in an unappealed September 2006 rating decision.

2.  Evidence received since the September 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a lung disability; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for COPD with alpha-1 antitrypsin deficiency (claimed as alpha-1) in September 2006.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The basis for the denial in September 2006 was that the evidence did not show any link between the Veteran's COPD with alpha-1 antitrypsin deficiency and his active duty service.  The RO also noted that there was no evidence which showed that COPD with alpha-1 antitrypsin deficiency began during the Veteran's active duty service.  

The pertinent evidence of record in September 2006 consisted of service treatment records (STRs), private treatment records, and VA outpatient treatment records.

Evidence received since the September 2006 rating decision includes letters dated in October 2007 and October 2008, from R.J.B., M.D., expressing his opinion that the Veteran's chronic lung disease may be related to his time spent on active duty.

The Board finds that these letters are new and material as they are not cumulative or redundant of the evidence previously of record and they relate to a previously unestablished element of entitlement to service connection--namely, they provide evidence of a possible connection between the claimed disability and the Veteran's active duty service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for COPD with alpha-1 antitrypsin deficiency.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a lung disability is granted.


REMAND

In light of the reopening above, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a lung disability is decided.

Service personnel records show that the Veteran served on active duty as a pilot.  A service evaluation report from October 1969 reflects that the Veteran had served 31 consecutive days on temporary duty in the Republic of Vietnam.  The Veteran has asserted that exposure to herbicides, pesticides, dust, and jet exhaust fumes caused or aggravated his presently diagnosed COPD with alpha-1 antitrypsin deficiency.

In September 2008, a VA examiner stated that alpha-1 antitrypsin deficiency (AAT) is a genetic disorder where the body lacks or has an abnormal gene to produce AAT deficiency.  The examiner remarked that the deficiency of normal AAT can lead to lung disease, most commonly emphysema or COPD.

The Board notes that congenital or development defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2011). 

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure of function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

In this case, in letters dated in October 2007 and October 2008, R.B., M.D., noted the presence of the Veteran's genetic disorder and remarked that medical literature supports the proposition that individuals with AAT will develop emphysema when exposed to various irritants.  Dr. B. noted that the Veteran was exposed to herbicides, exhaust from jets and other vehicles, and dust while he was on active duty.  Dr. B. opined that the Veteran's active duty service was at least partly responsible for his present respiratory disability.  However, Dr. B. did not comment on the Veteran's 32 pack-year history of smoking or discuss the Veteran's post-service career as a commercial pilot.

In May 2008, the Veteran underwent VA examination.  The examiner opined that it was less likely as not that the Veteran's COPD with AAT was caused by or a result of jet fuel exposure as a pilot.  However, the examiner did not list her credentials.  Additionally, it is not clear that the claims file was reviewed before the examiner offered her opinion.

In September 2008, the Veteran underwent another VA examination.  The examiner was an M.D. and indicated that she had reviewed the claims file.  The examiner opined that it would only be speculation to say that the patient developed emphysema due to exposure to fumes or air pollution during his time on active duty.  The examiner stated that there was no evidence to support the cause or worsening of the Veteran's lung disease due to his occupation as a pilot.  However, the September 2008 VA examiner did not account for all of the positive evidence of record, as no comment was given on the letters written by Dr. B. which supported the cause or worsening of the Veteran's lung disease due to his occupation as a pilot while on active duty.

The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as none of the those providing the prior opinions has taken into account all of the available positive and negative evidence of record, the Veteran should be scheduled for another VA examination.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions:

1.  The Veteran should be afforded another VA examination by a physician with sufficient expertise to determine the nature and etiology of his current lung disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.  The examiner is specifically requested to comment on the October 2007 and October 2008 letters from R.J.B., M.D..

Any indicated tests and studies are to be performed, and a comprehensive post-service recreational, educational, occupational and medical history is to be obtained.  After examining the appellant and reviewing the medical evidence in the appellant's entire claims folder, the examiner should: 

(a) Identify any and all lung abnormalities that have been present during the pendency of this claim.  For each such abnormality, the examiner should state whether it represents a congenital defect, a disease, or an injury. 

(b) For each identified disease or injury, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the condition was present during the Veteran's period of active duty and if so whether the condition clearly and unmistakably existed prior to the Veteran's period of active duty and clearly and unmistakably underwent no chronic increase in severity as a result of the period of service. 

(c) For each identified disease or injury that was not present during the Veteran's period of active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disease or injury is etiologically to the Veteran's active duty. 

The rationale for all opinions expressed must also be provided.  

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a lung disability based on a de novo review of the record. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


